Citation Nr: 0106119	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  95-16 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for myocardial 
infarction secondary to service-connected disability of 
varicose veins of the left leg for purposes of accrued 
benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:   Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  The veteran died in April 1994.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefits sought on appeal.


REMAND

The appellant contends, in essence, that the veteran's 
service-connected varicose veins of the left leg contributed 
to the cause of the veteran's death.  The veteran died in 
April 1994.  The death certificate lists the immediate cause 
of death as respiratory failure, due to or as a consequence 
of hypoxic encephalopathy, due to or as a consequence of 
cardiac arrest.  The record also contains an amended death 
certificate which lists varicose veins as a significant 
condition contributing to death but not resulting in the 
underlying cause.  At the time of his death, service 
connection was in effect for postoperative status, varicose 
veins of the left leg, evaluated as 10 percent disabling.  

Following a preliminary review of the record, the Board finds 
that additional development is required.  In that regard, 
there are potentially relevant medical records documenting 
treatment received by the veteran which have not been 
associated with the claims file.  Accordingly, this matter 
will be returned to the RO to address this matter.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC  16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

Accordingly, in order to give the appellant every 
consideration with respect to her appeal, this case is 
REMANDED for the following:

1.  After securing all necessary 
authorizations from the appellant, the RO 
should attempt to obtain all medical reports 
documenting treatment for the disabilities in 
issue to include the terminal hospital report 
from the Transitional Hospital, Dr. Charles 
Smith, and the Maison Orleans Nursing Home.  
The RO is requested to obtain all records, 
which are not on file. 

2.  Thereafter, RO should refer the claims 
file to a board of two VA cardiologists for 
review.  The board is requested to render 
opinions as to the following: 

a) Whether it is as likely as not that the 
service-connected varicose veins of the left 
leg caused or aggravated the myocardial 
infarction? 

b) Whether it is as likely as not that the 
service-connected varicose veins of the left 
leg contributed materially or substantially, 
combined to cause death, or aided or lent 
assistance to the production of death. 

The board's attention is directed to the 
December 1993 medical statement from Dr. 
Unger and the July 1993, March 1995, and June 
1997 statements from Dr. Smith.  A complete 
rationale for any opinion expressed must be 
provided.  A discussion of the facts and the 
medical principles involved will be of 
considerable assistance to the Board in this 
matter.

3.  The RO must review of the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of changes 
in the law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well as 
any pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  If the benefits sought 
on appeal remain denied, the appellant and 
her representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.  The 
appellant need take no further action until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




